Appeal from that part of a judgment of conviction and sentence rendered against the defendant in the County Court of Albany County on the 3d day of March, 1941, wheh sentences him to imprisonment in Clinton State Prison at Dannemora for fifteen years as a second offender, and also from an order denying defendant’s motion for discharge from custody. Defendant was indicted for robbery in the first degree and on June 5, 1933, upon his plea of guilty, was sentenced as a second offender to a term of fifteen years in Clinton State Prison at Dannemora, N. Y. At that time no information was filed charging him with a previous felony conviction. On February 3, 1941, he was returned to the County Court of Albany County and arraigned on an information charging a previous conviction of a felony. He remained silent. A jury was impaneled and it found that he was the same person who had been thus previously convicted and the court thereupon resentenced the defendant for a term of fifteen years, less whatever time he had already served. Upon this appeal defendant contends that the court was without jurisdiction to thus resentence him. Judgment unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.